Exhibit 10.5

 

Execution Version

 

SHARE ESCROW AGREEMENT

 

SHARE ESCROW AGREEMENT, dated as of June 19, 2017 (this “Agreement”), by and
among BISON CAPITAL ACQUISITION CORP., a British Virgin Islands Company (the
“Company”), BISON CAPITAL HOLDING COMPANY LIMITED (“Bison Capital”) and JAMES
JIAYUAN TONG (collectively with Bison Capital, the “Initial Shareholders”),
EarlyBirdCapital and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
June 19, 2017 (the “Underwriting Agreement”), with EarlyBirdCapital, Inc. (the
“Underwriter”), pursuant to which, among other matters, the Underwriter has
agreed to purchase 5,250,000 units (the “Units”) of the Company, plus an
additional 787,500 Units if the Underwriter exercises its over-allotment option
in full. Each Unit consists of one ordinary share of the Company, no par value
per share (an “Ordinary Share”), one right to receive one-tenth of one Ordinary
Share and one-half of one warrant (a “Warrant”), each whole Warrant to purchase
one Ordinary Share at $11.50 per whole share upon the Company’s initial business
combination (as described in the Registration Statement hereinafter a “Business
Combination”), all as more fully described in the Company’s final Prospectus,
dated June 19, 2017 (the “Prospectus”), comprising part of the Company’s
registration statement, as amended, on Form S-1 (File No. 333-218404) under the
Securities Act of 1933, as amended (the “Registration Statement”), declared
effective on June 19, 2017 (the “Effective Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Ordinary Shares of the Company, as set forth opposite
their respective names in Exhibit A attached hereto (collectively the “Escrow
Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.            Appointment of Escrow Agent. The Company and the Initial
Shareholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.            Deposit of Escrow Shares. On the Effective Date, certificates
representing each Initial Shareholder’s respective Escrow Shares (and any
applicable share power) shall be placed in escrow, to be held and disbursed
subject to the terms and conditions of this Agreement. Each Initial Shareholder
acknowledges that the certificate representing such Initial Shareholder’s Escrow
Shares will be legended to reflect the deposit of such Escrow Shares under this
Agreement.

 



 1 

 

 

3.            Disbursement of the Escrow Shares.

 

3.1.       The Escrow Agent shall hold the Escrow Shares during the period (the
“Escrow Period”) commencing on the date hereof and (i) for 50% of the Escrow
Shares, ending on the earlier of (x) one year after the date of the consummation
of the Company’s initial Business Combination and (y) the date on which the
closing sale price of the Company’s Ordinary Shares equals or exceeds $12.50 per
share (as adjusted for share splits, share dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Business Combination and (ii) for the remaining 50% of the
Escrow Shares, ending one year after the date of the consummation of the
Business Combination; provided, however, that if, subsequent to the Company’s
consummation of the Business Combination, the Company (or the surviving entity)
subsequently consummates a liquidation, merger, share exchange or other similar
transaction which results in all of the shareholders of such entity having the
right to exchange their Ordinary Shares for cash, securities or other property,
then the Escrow Agent will, upon receipt of a notice executed by the Chairman of
the Board, Chief Executive Officer or other authorized officer of the Company,
in form reasonably acceptable to the Escrow Agent, certifying that such
transaction is then being consummated, release the Escrow Shares then held by it
to the Initial Shareholders. The Company shall promptly provide notice of the
consummation of the Business Combination to the Escrow Agent. Upon completion of
the Escrow Period, the Escrow Agent shall disburse such amount of each Initial
Shareholder’s Escrow Shares (and any applicable share power) to such Initial
Shareholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated at
any time during the Escrow Period, then the Escrow Agent shall promptly destroy
the certificates representing the Escrow Shares. The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Shares in accordance with this Section 3.

 

3.2.       Notwithstanding Section 3.1, if the Underwriter does not exercise its
over-allotment option to purchase an additional 787,500 Units of the Company in
full within 30 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Initial Shareholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, an aggregate number of
Escrow Shares held by them respectively determined by multiplying (a) 146,475
for Bison Capital or 50,400 for James Jiayuan Tong, as applicable, by (b) a
fraction, (i) the numerator of which is 787,500 minus the number of Ordinary
Shares purchased by the Underwriters relating to the exercise of their
over-allotment option, and (ii) the denominator of which is 787,500. The Company
shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriter’s over-allotment option and the number of Units,
if any, purchased by the Underwriter in connection with its exercise thereof.

 

4.            Rights of Initial Shareholders in Escrow Shares.

 

4.1.       Voting Rights as a Shareholder. Subject to the terms of the Insider
Letter described in Section 4.4 hereof and except as herein provided, the
Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

 

4.2.       Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Shareholders, but all dividends
payable in shares or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

 

4.3.       Restrictions on Transfer. During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (i) to any persons (including
their affiliates and shareholders) participating in the private placement of the
private units, officers, directors, shareholders, employees, members or
affiliates of Bison Capital, (ii) amongst the Initial Shareholders or to the
Company’s officers, directors and employees, (iii) if the Initial Shareholder is
an entity, as a distribution to partners, members or shareholders of the Initial
Shareholder upon the liquidation and dissolution of the Initial Shareholder,
(iv) by bona fide gift to a member of the Initial Shareholder’s immediate family
or to a trust, the beneficiary of which is the Initial Shareholder or a member
of the Initial Shareholder’s immediate family for estate planning purposes, (v)
by virtue of the laws of descent and distribution upon death of the Initial
Shareholder, (vi) pursuant to a qualified domestic relations order, (vii) by
certain pledges to secure obligations incurred in connection with purchases of
the Company’s securities, (viii) by private sales at prices no greater than the
price at which the Escrow Shares were originally purchased, or (ix) to the
Company for cancellation as set forth in Section 3.2 hereof or in connection
with the consummation of the Business Combination, in each case, except for
clause (ix) or with the Company’s prior consent, on the condition that such
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement and of the
Insider Letter (as defined below) signed by the Initial Shareholder transferring
the Escrow Shares.

 



 2 

 

 

4.4.       Insider Letters. The Initial Shareholders have collectively executed
a letter agreement with EBC and the Company, dated as indicated on Exhibit A
hereto, and the form of which is filed as an exhibit to the Registration
Statement (the “Insider Letter”), respecting the rights and obligations of such
Initial Shareholder in certain events, including but not limited to the
liquidation of the Company.

 

5.            Concerning the Escrow Agent.

 

5.1.       Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2.       Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way arises out
of this Agreement, the services of the Escrow Agent hereunder, or the Escrow
Shares held by it hereunder, other than expenses or losses arising from the bad
faith, gross negligence or willful misconduct of the Escrow Agent. Promptly
after the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing. In the event of the receipt of such notice,
the Escrow Agent, in its sole discretion, may commence an action in the nature
of interpleader in an appropriate court to determine ownership or disposition of
the Escrow Shares or it may deposit the Escrow Shares with the clerk of any
appropriate court or it may retain the Escrow Shares pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Shares are to
be disbursed and delivered. The provisions of this Section 5.2 shall survive in
the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5 or
5.6 below.

 

5.3.       Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 



 3 

 

 

5.4.       Further Assurances. From time to time on and after the date hereof,
the Company and the Initial Shareholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5.       Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Shares held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.

 

5.6.       Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7.       Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own bad
faith, gross negligence or its own willful misconduct.

 

5.8.       Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

6.            Miscellaneous.

 

6.1.       Governing Law; Jurisdiction. In connection with Section 5-1401 of the
General Obligations Law of the State of New York, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law that would result in the
application of the substantive law of another jurisdiction. The parties hereto
agree that any action, proceeding or claim arising out of or relating in any way
to this Agreement shall be resolved through final and binding arbitration in
accordance with the International Arbitration Rules of the American Arbitration
Association (“AAA”). The arbitration shall be brought before the AAA
International Center for Dispute Resolution’s offices in New York City, New
York, will be conducted in English and will be decided by a panel of three
arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought. The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators. This Agreement may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

6.2.       Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that the Underwriter is a third party beneficiary of this Agreement
and this Agreement may not be modified or changed without the prior written
consent of EBC.

 



 4 

 

 

6.3.       Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4.       Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6.       Notices. Any notice, consent or request to be given in connection
with any of the terms or provisions of this Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or by facsimile transmission,
as follows:

 

If to the Company, to:

 

Bison Capital Acquisition Corp.

B609-610 21st Century Tower,

No. 40 Liangmaqiao Road,

Chaoyang District, Beijing, China

Attn: James Jiayuan Tong, Chief Executive Officer

and Chief Financial Officer

Fax No.: +81 10 84446968 ext. 800

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steve Nelson, Fran Wolf and Sharmin Carter

Fax No.: (212) 616-7620

 

A copy of any notice (which shall not constitute notice) sent hereunder shall be
sent to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

Attn: Steven Levine, Chief Executive Officer

Fax No.: (212) 661-4936

 

and:

 

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor,

New York, New York 10018

Attn: Arila Zhou, Esq.

Fax No.: (212) 202-6380

 



 5 

 

 

and:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

Fax No. (212) 818-8881

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7.       Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate the Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 



 6 

 

 



WITNESS the execution of this Agreement as of the date first above written.

 



  COMPANY:         BISON CAPITAL ACQUISITION CORP.         By: /s/ James Jiayuan
Tong     Name: James Jiayuan Tong    

Title: Chief Executive Officer and

Chief Financial Officer

 

[Company’s Signature Page to Escrow Agreement]

 



 7 

 

 



  INITIAL SHAREHOLDERS:         Bison Capital Holding Company Limited        
By: /s/ Peixin Xu     Name: Peixin Xu     Title:  Partner

 

[Initial Shareholder’s Signature Page to Escrow Agreement]

 



 8 

 

 



  /s/ James Jiayuan Tong   James Jiayuan Tong

 

[Initial Shareholder’s Signature Page to Escrow Agreement]

 



 9 

 

 

  ESCROW AGENT:         CONTINENTAL STOCK TRANSFER   & TRUST COMPANY         By:
/s/ Henry Farrell     Name: Henry Farrell     Title: Vice President

 

[Escrow Agent’s Signature Page to Escrow Agreement]

 



 10 

 

 

EXHIBIT A

 

Name and Address of Initial Shareholder  Number
of Shares   Share
Certificate
Number   Date of
Insider Letter

Bison Capital Holding Company Limited
609-610 21st Century Tower
No. 40 Liangmaqiao Road
Chaoyang District, Beijing

100016, China

   



1,117,725
(among which, up to 146,475 shares are subject to forfeiture if the
over-allotment option is not exercise in full or in part)

                     June 19, 2017                James Jiayuan Tong
2073 Maple Avenue,
Costa Mesa, California 92627   391,650
(among which, up to 50,400 shares are subject to forfeiture if the
over-allotment option is not exercise in full or in part)        June 19, 2017

  

 

 



 

 